729 N.W.2d 871 (2007)
Patrick Stephen JANICEK and Kimberly Janicek, Plaintiffs-Appellants,
v.
Alan Lee BOUGHNER and Jennifer R. Boughner, Defendants-Appellees.
Docket No. 133386. COA No. 272388.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 31, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the *872 question presented should now be reviewed by this Court.